Exhibit 10.4

 

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 28th day of April 2008,
is entered into by Momenta Pharmaceuticals, Inc., a Delaware corporation with
its principal place of business at 675 West Kendall Street, Cambridge,
Massachusetts (the “Company”), and Ganesh Venkataraman, an individual residing
at the address indicated below (the “Employee”).

 

The Company desires to continue to employ the Employee and the Employee desires
to continue to be employed by the Company.  In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, the parties agree as follows:

 


1.                                       TERM OF EMPLOYMENT.  THE COMPANY HEREBY
AGREES TO CONTINUE TO EMPLOY THE EMPLOYEE AND THE EMPLOYEE HEREBY ACCEPTS
CONTINUED EMPLOYMENT WITH THE COMPANY, UPON THE TERMS SET FORTH IN THIS
AGREEMENT, COMMENCING ON APRIL 28, 2008 (THE “COMMENCEMENT DATE”).  THERE SHALL
BE NO DEFINITE TERM OF EMPLOYMENT, AND THE EMPLOYEE’S EMPLOYMENT SHALL CONTINUE
TO BE AT-WILL, SUCH THAT BOTH THE COMPANY AND THE EMPLOYEE REMAIN FREE TO END
THE EMPLOYMENT RELATIONSHIP FOR ANY REASON, AT ANY TIME, WITH OR WITHOUT NOTICE.


 


2.                                       TITLE AND CAPACITY.  THE EMPLOYEE SHALL
SERVE AS SENIOR VICE PRESIDENT, RESEARCH AND CHIEF SCIENTIFIC OFFICER AND SHALL
REPORT TO BOTH THE CHIEF EXECUTIVE OFFICER AND THE CHIEF OPERATING OFFICER OF
THE COMPANY.  THE EMPLOYEE SHALL BE BASED AT THE COMPANY’S HEADQUARTERS IN
CAMBRIDGE, MASSACHUSETTS.  THE EMPLOYEE HEREBY ACCEPTS SUCH EMPLOYMENT AND
AGREES TO UNDERTAKE THE DUTIES AND RESPONSIBILITIES INHERENT IN SUCH POSITION
AND SUCH OTHER DUTIES AND RESPONSIBILITIES AS THE COMPANY SHALL FROM TIME TO
TIME REASONABLY ASSIGN TO THE EMPLOYEE.  THE EMPLOYEE AGREES TO DEVOTE HIS/HER
ENTIRE BUSINESS TIME, ATTENTION AND ENERGIES TO THE BUSINESS AND INTERESTS OF
THE COMPANY.  PROVIDED THAT THE EMPLOYEE IS IN COMPLIANCE WITH THE IMMEDIATE
PRECEDING SENTENCE (AND EXCEPT TO THE EXTENT THAT THE RESTRICTIONS CONTAINED IN
SECTION 9.2 MAY APPLY), NOTHING IN THIS AGREEMENT SHALL PROHIBIT EMPLOYEE FROM
ENGAGING IN RELIGIOUS, CHARITABLE OR OTHER COMMUNITY OR NON-PROFIT ACTIVITIES,
INCLUDING MIT VISITING PROFESSOR, TIE AND CHULOPORN INSTITUTE.  THE EMPLOYEE
AGREES TO ABIDE BY THE RULES, REGULATIONS, INSTRUCTIONS, PERSONNEL PRACTICES AND
POLICIES OF THE COMPANY AND ANY CHANGES THEREIN THAT MAY BE ADOPTED FROM TIME TO
TIME BY THE COMPANY.


 


3.                                     COMPENSATION AND BENEFITS.


 


3.1                                 BASE SALARY.  THE COMPANY SHALL PAY THE
EMPLOYEE, IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES, A BASE
SALARY AT THE ANNUALIZED RATE OF $302,565.16.  SUCH SALARY SHALL BE SUBJECT TO
ADJUSTMENT THEREAFTER, AS DETERMINED BY THE BOARD OR A COMMITTEE OR DESIGNEE
THEREOF.


 


3.2                                 ANNUAL DISCRETIONARY BONUS.  IF THE
COMPANY’S BOARD APPROVES AN ANNUAL BONUS FOR CALENDAR YEAR 2008 OR ANY CALENDAR
YEAR THEREAFTER, THE EMPLOYEE WILL BE ELIGIBLE FOR A DISCRETIONARY BONUS AWARD. 
THE ANNUAL TARGET FOR THE EMPLOYEE’S BONUS WILL BE AT 35% OF THE EMPLOYEE’S
ANNUALIZED BASE SALARY.  THE COMPANY WILL DETERMINE, IN ITS SOLE DISCRETION,
WHETHER (AND IN WHAT AMOUNT) A BONUS AWARD IS PAYABLE TO THE EMPLOYEE.  IN
DETERMINING WHETHER A BONUS AWARD IN ANY GIVEN YEAR SHALL BE GRANTED, THE
COMPANY WILL REVIEW WHETHER IT HAS ACHIEVED ITS ANNUALLY APPROVED CORPORATE
GOALS AS WELL AS WHETHER THE EMPLOYEE HAS ACHIEVED HIS/HER PERSONAL OBJECTIVES
AS ESTABLISHED BY THE COMPANY.  IN ORDER TO BE ELIGIBLE FOR ANY BONUS HEREUNDER,
THE EMPLOYEE MUST BE AN ACTIVE EMPLOYEE OF THE COMPANY ON THE DATE SUCH BONUS IS
DISTRIBUTED.


 


3.3                                 EMPLOYEE BENEFITS.  SUBJECT TO THE
PROVISIONS OF THIS SECTION 3.3, THE EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN
ALL BENEFIT PLANS AND PROGRAMS THAT THE COMPANY ESTABLISHES AND MAKES AVAILABLE
TO ITS EMPLOYEES TO THE EXTENT THAT THE EMPLOYEE IS ELIGIBLE UNDER (AND SUBJECT
TO THE PROVISIONS OF) THE PLAN DOCUMENTS GOVERNING THOSE PROGRAMS.  THE EMPLOYEE
SHALL BE ENTITLED TO TWENTY (20) DAYS OF PAID VACATION TIME PER YEAR (PRO-RATED
FOR ANY PARTIAL YEAR WORKED), TO BE ADMINISTERED IN ACCORDANCE WITH COMPANY
POLICY.

 

--------------------------------------------------------------------------------



 


3.4                                 REIMBURSEMENT OF EXPENSES.  THE COMPANY
SHALL REIMBURSE THE EMPLOYEE FOR ALL REASONABLE TRAVEL, ENTERTAINMENT AND OTHER
EXPENSES INCURRED OR PAID BY THE EMPLOYEE IN CONNECTION WITH, OR RELATED TO, THE
PERFORMANCE OF HIS/HER DUTIES, RESPONSIBILITIES OR SERVICES UNDER THIS
AGREEMENT, UPON PRESENTATION BY THE EMPLOYEE OF DOCUMENTATION, EXPENSE
STATEMENTS, VOUCHERS AND/OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY
REASONABLY REQUEST; PROVIDED, HOWEVER, THAT THE AMOUNT AVAILABLE FOR SUCH
TRAVEL, ENTERTAINMENT AND OTHER EXPENSES MAY BE FIXED IN ADVANCE BY THE COMPANY.


 


3.5                                 WITHHOLDING.  ALL SALARY, BONUS AND OTHER
COMPENSATION OR BENEFITS PAYABLE TO THE EMPLOYEE SHALL BE SUBJECT TO APPLICABLE
WITHHOLDINGS AND TAXES.


 


4.                                     PAYMENTS UPON RESIGNATION BY THE EMPLOYEE
WITHOUT GOOD REASON OR TERMINATION BY THE COMPANY FOR CAUSE.


 


4.1                                 PAYMENT UPON VOLUNTARY RESIGNATION OR
TERMINATION FOR CAUSE.  IF THE EMPLOYEE VOLUNTARILY RESIGNS HIS/HER EMPLOYMENT
OTHER THAN FOR GOOD REASON (AS DEFINED IN SECTION 4.2), OR IF THE COMPANY
TERMINATES THE EMPLOYEE FOR CAUSE (AS DEFINED IN SECTION 4.3), THE COMPANY SHALL
PAY THE EMPLOYEE ALL ACCRUED AND UNPAID BASE SALARY THROUGH THE EMPLOYEE’S DATE
OF TERMINATION AND ANY VACATION THAT IS ACCRUED BUT UNUSED AS OF SUCH DATE.  THE
EMPLOYEE SHALL NOT BE ELIGIBLE FOR ANY SEVERANCE OR SEPARATION PAYMENTS
(INCLUDING, BUT NOT LIMITED TO, THOSE DESCRIBED IN SECTIONS 5 AND 6 OF THIS
AGREEMENT) OR ANY CONTINUATION OF BENEFITS (OTHER THAN THOSE PROVIDED FOR UNDER
THE FEDERAL CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (“COBRA”)), OR ANY
OTHER COMPENSATION PURSUANT TO THIS AGREEMENT OR OTHERWISE.  THE EMPLOYEE ALSO
SHALL HAVE SUCH RIGHTS, IF ANY, WITH RESPECT TO OUTSTANDING STOCK OPTIONS AND
RESTRICTED STOCK GRANTS AS MAY BE PROVIDED UNDER THE AGREEMENT APPLICABLE TO
EACH.


 


4.2                             DEFINITION OF “GOOD REASON”.  FOR PURPOSES OF
THIS AGREEMENT, “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT THE EMPLOYEE’S
WRITTEN CONSENT, OF ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH IN CLAUSES
(A) THROUGH (D) BELOW, PROVIDED, HOWEVER, THAT AN EVENT DESCRIBED IN CLAUSES
(A) THROUGH (D) BELOW SHALL NOT CONSTITUTE GOOD REASON UNLESS IT IS COMMUNICATED
IN WRITING, WITHIN 90 DAYS OF THE EVENT GIVING RISE TO THE CLAIM, BY THE
EMPLOYEE TO THE COMPANY OR ITS SUCCESSOR AND UNLESS IT IS NOT CORRECTED BY THE
COMPANY OR ITS SUCCESSOR AND THE EMPLOYEE HAS NOT BEEN REASONABLY COMPENSATED
FOR ANY LOSS OR DAMAGES RESULTING THEREFROM WITHIN THIRTY (30) DAYS OF THE
COMPANY’S OR SUCCESSOR’S RECEIPT OF SUCH WRITTEN NOTICE:


 


(A)                                  THE ASSIGNMENT TO THE EXECUTIVE OF DUTIES
INCONSISTENT IN ANY MATERIAL RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY OR
RESPONSIBILITIES, OR ANY OTHER ACTION OR OMISSION BY THE COMPANY WHICH RESULTS
IN A MATERIAL DIMINUTION IN SUCH POSITION, AUTHORITY OR RESPONSIBILITIES;


(B)                                 A MATERIAL BREACH OF THIS AGREEMENT BY THE
COMPANY;


(C)                                  A MATERIAL REDUCTION IN THE EMPLOYEE’S BASE
SALARY; OR


(D)                                 A CHANGE BY THE COMPANY IN THE LOCATION AT
WHICH THE EMPLOYEE PERFORMS HIS/HER PRINCIPAL DUTIES FOR THE COMPANY TO A NEW
LOCATION THAT IS BOTH (I) OUTSIDE A RADIUS OF 50 MILES FROM THE EMPLOYEE’S
PRINCIPAL RESIDENCE AND (II) MORE THAN 30 MILES FROM THE LOCATION AT WHICH THE
EMPLOYEE PERFORMED HIS/HER PRINCIPAL DUTIES FOR THE COMPANY.


 


4.3                                 DEFINITION OF “CAUSE”.  FOR PURPOSES OF THIS
AGREEMENT, “CAUSE” IS DEFINED AS: (I) A GOOD FAITH FINDING BY NO FEWER THAN
TWO-THIRDS OF THE MEMBERS OF THE BOARD (EXCLUDING THE EMPLOYEE, IF APPLICABLE)
OF (A) THE EMPLOYEE’S FAILURE TO (1) PERFORM REASONABLY ASSIGNED LAWFUL DUTIES
OR (2) COMPLY WITH A LAWFUL INSTRUCTION OF THE BOARD, CHIEF EXECUTIVE OFFICER OR
SUCH OTHER EXECUTIVE OFFICER WITH DIRECT SUPERVISORY AUTHORITY OVER THE EMPLOYEE
SO LONG AS, IN THE CASE OF (2), THE INSTRUCTION IS CONSISTENT WITH THE SCOPE AND
RESPONSIBILITIES OF THE EMPLOYEE’S POSITION, OR (B) THE EMPLOYEE’S DISHONESTY,
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, OR (C) THE EMPLOYEE’S SUBSTANTIAL AND
MATERIAL FAILURE OR REFUSAL TO PERFORM ACCORDING TO, OR TO COMPLY WITH, THE
POLICIES, PROCEDURES OR PRACTICES ESTABLISHED BY THE COMPANY OR THE BOARD AND,
IN THE CASE OF (A) OR (C), THE EMPLOYEE HAS

 

2

--------------------------------------------------------------------------------



 


HAD TEN (10) DAYS WRITTEN NOTICE TO CURE HIS/HER FAILURE TO SO PERFORM OR
COMPLY; OR (II) THE EMPLOYEE’S INDICTMENT,  OR THE ENTERING OF A GUILTY PLEA OR
PLEA OF “NO CONTEST” WITH RESPECT TO, A FELONY OR ANY CRIME INVOLVING MORAL
TURPITUDE.


 


5.                              TERMINATION WITHOUT CAUSE, TERMINATION BY REASON
OF DEATH OR DISABILITY, RESIGNATION FOR GOOD REASON.


 


5.1                                 IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED BY REASON OF THE EMPLOYEE’S DEATH OR DISABILITY (AS
DEFINED IN SECTION 5.2), BY THE COMPANY WITHOUT CAUSE (AS DEFINED IN
SECTION 4.3), OR BY THE EMPLOYEE’S VOLUNTARY RESIGNATION FOR GOOD REASON (AS
DEFINED IN SECTION 4.2), OTHER THAN IN CONNECTION WITH A CHANGE IN CONTROL (AS
DEFINED IN SECTION 6.1(A)), THEN THE EMPLOYEE SHALL BE PAID ALL ACCRUED AND
UNPAID BASE SALARY AND ANY ACCRUED BUT UNUSED VACATION THROUGH THE DATE OF
TERMINATION.  IN ADDITION, IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY REASON OF THE EMPLOYEE’S DISABILITY, BY THE COMPANY WITHOUT CAUSE,
OR BY THE EMPLOYEE’S VOLUNTARY RESIGNATION FOR GOOD REASON, SUBJECT TO THE
EMPLOYEE’S EXECUTION AND NON-REVOCATION OF A BINDING SEVERANCE AND MUTUAL
RELEASE AGREEMENT IN A FORM PROVIDED BY AND SATISFACTORY TO THE COMPANY
(HEREINAFTER, A “SEVERANCE AGREEMENT”), THE EMPLOYEE SHALL BE ELIGIBLE TO
RECEIVE THE FOLLOWING SEPARATION BENEFITS:


 


(A)                                  AN AMOUNT EQUAL TO THE SUM OF (I) TWELVE
(12) MONTHS OF THE EMPLOYEE’S BASE SALARY AS OF THE DATE OF TERMINATION (WHICH
AMOUNT SHALL BE PAYABLE IN INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR
PAYROLL PRACTICES, BEGINNING ON THE NEXT PAYROLL DATE FOLLOWING THE 30TH DAY
AFTER THE DATE OF TERMINATION) AND (II) THE GREATER OF (X) THE ANNUAL
DISCRETIONARY TARGET BONUS ESTABLISHED BY THE BOARD (OR ANY OTHER PERSON OR
PERSONS HAVING AUTHORITY WITH RESPECT THERETO) FOR THE EMPLOYEE FOR THE FISCAL
YEAR IN WHICH THE DATE OF TERMINATION OCCURS OR (Y) THE ANNUAL BONUS PAID TO THE
EMPLOYEE FOR THE MOST RECENTLY COMPLETED FISCAL YEAR (WHICH AMOUNT SHALL BE
PAYABLE IN ONE LUMP SUM ON THE NEXT PAYROLL DATE FOLLOWING THE 30TH DAY AFTER
THE DATE OF TERMINATION);


 


(B)                                 IF THE EMPLOYEE IS ELIGIBLE FOR AND ELECTS
TO CONTINUE HIS/HER MEDICAL AND/OR DENTAL HEALTH INSURANCE COVERAGE PURSUANT TO
COBRA, THE COMPANY SHALL CONTINUE TO CONTRIBUTE, UNTIL THE EARLIER OF (X) TWELVE
(12) MONTHS FOLLOWING THE DATE OF TERMINATION OR (Y) THE DATE ON WHICH THE
EMPLOYEE BECOMES ELIGIBLE TO RECEIVE GROUP MEDICAL AND/OR DENTAL INSURANCE
COVERAGE THROUGH A NEW EMPLOYER (THE “CONTRIBUTION PERIOD”), TOWARD THE COST OF
THE EMPLOYEE’S COBRA PREMIUMS THE SAME AMOUNT THAT IT PAYS ON BEHALF OF ACTIVE
AND SIMILARLY SITUATED EMPLOYEES RECEIVING THE SAME TYPE OF COVERAGE.  THE
REMAINING BALANCE OF ANY PREMIUM COSTS, AND ALL PREMIUM COSTS AFTER THE
CONTRIBUTION PERIOD, SHALL BE PAID BY THE EMPLOYEE ON A MONTHLY BASIS.  AFTER
THE CONTRIBUTION PERIOD, THE EMPLOYEE MAY CONTINUE RECEIVING COVERAGE UNDER
COBRA AT HIS/HER OWN COST IF AND TO THE EXTENT THAT HE/SHE REMAINS ELIGIBLE FOR
COBRA CONTINUATION.  THE EMPLOYEE AGREES THAT HE/SHE SHALL NOTIFY THE COMPANY IN
WRITING IMMEDIATELY FOLLOWING THE DATE ON WHICH HE/SHE BECOMES ELIGIBLE FOR
GROUP MEDICAL AND/OR DENTAL INSURANCE COVERAGE THROUGH ANOTHER EMPLOYER;


 


(C)                                  THE COMPANY SHALL CONTINUE TO PROVIDE
BENEFITS TO THE EMPLOYEE IN ACCORDANCE WITH ANY APPLICABLE LIFE INSURANCE,
ACCIDENT AND/OR DISABILITY PLANS UNDER WHICH THE EMPLOYEE WAS ELIGIBLE AS OF THE
DATE OF TERMINATION CONSISTENT WITH SUCH BENEFITS AS MAY BE PROVIDED TO ACTIVE
AND SIMILARLY SITUATED EMPLOYEES COVERED BY SUCH PLANS, UNTIL THE EARLIER OF (X)
TWELVE (12) MONTHS FOLLOWING THE DATE OF TERMINATION OR (Y) THE DATE ON WHICH
THE EMPLOYEE BECOMES ELIGIBLE TO RECEIVE SUBSTANTIALLY COMPARABLE COVERAGE
THROUGH A NEW EMPLOYER (THE “EXTENDED BENEFITS PERIOD”); PROVIDED, HOWEVER, THAT
IF SUCH PLANS DO NOT PERMIT CONTINUED COVERAGE OF THE EMPLOYEE FOLLOWING THE
DATE OF TERMINATION, THE COMPANY SHALL INSTEAD REIMBURSE THE EMPLOYEE FOR THE
REASONABLE COST OF PURCHASING SUBSTANTIALLY COMPARABLE COVERAGE DURING THE
EXTENDED BENEFITS PERIOD.  THE EMPLOYEE AGREES THAT HE/SHE SHALL NOTIFY THE
COMPANY IN WRITING IMMEDIATELY FOLLOWING THE DATE ON WHICH HE/SHE BECOMES
ELIGIBLE FOR LIFE INSURANCE, ACCIDENT AND/OR DISABILITY COVERAGE THROUGH A NEW
EMPLOYER.  THE BENEFITS PROVIDED AND/OR PAYMENTS MADE UNDER THIS SUBSECTION
SHALL BE IN INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL
PRACTICES, BEGINNING WITH THE PAYROLL DATE FOLLOWING THE 30TH DAY AFTER THE DATE
OF TERMINATION; AND

 

3

--------------------------------------------------------------------------------



 


(D)                                 THE EMPLOYEE SHALL BE ENTITLED TO
CONTINUED VESTING OF ANY UNVESTED STOCK OPTIONS AND ANY FUTURE STOCK OPTION
GRANTS AWARDED TO THE EMPLOYEE AFTER THE DATE OF THIS AGREEMENT (COLLECTIVELY,
THE “OUTSTANDING STOCK OPTIONS”) FOR A PERIOD OF TWELVE (12) MONTHS FROM THE
DATE OF TERMINATION (THE “EXTENDED VESTING DATE”) AND THE RIGHT TO EXERCISE
ANY OUTSTANDING STOCK OPTIONS SHALL TERMINATE ON THE EARLIER OF THREE MONTHS
AFTER THE EXTENDED VESTING DATE AND THE ORIGINAL EXPIRATION DATE OF THE
OUTSTANDING STOCK OPTION (ASSUMING NO TERMINATION OF EMPLOYMENT OCCURRED).  THE
EMPLOYEE SHALL ALSO BE ENTITLED TO IMMEDIATE VESTING, ON THE DATE OF
TERMINATION, OF ANY RESTRICTED STOCK AWARDS WITH UNDERLYING SHARES THAT VEST
SOLELY THROUGH THE PASSAGE OF TIME (I.E., SERVICE-BASED VESTING) AND NOT UPON
THE ACHIEVEMENT OF SPECIFIED CONDITIONS OR MILESTONES (I.E., PERFORMANCE-BASED
VESTING), INCLUDING ANY FUTURE RESTRICTED STOCK AWARDS GRANTED TO THE EMPLOYEE
AFTER THE DATE OF THIS AGREEMENT THAT CONTAIN SERVICE-BASED VESTING PROVISIONS
(COLLECTIVELY, “OUTSTANDING RESTRICTED STOCK AWARDS”), IN EACH CASE THAT WOULD
HAVE VESTED DURING THE PERIOD OF TWELVE (12) MONTHS FROM THE DATE OF
TERMINATION.  THE EMPLOYEE SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO ANY
OUTSTANDING RESTRICTED STOCK AWARDS THAT REMAIN UNVESTED AFTER TAKING INTO
ACCOUNT THE PREVIOUS SENTENCE.


 


5.2                                 FOR PURPOSES OF THIS AGREEMENT, “DISABILITY”
SHALL MEAN THE EMPLOYEE’S ABSENCE FROM THE FULL-TIME PERFORMANCE OF THE
EMPLOYEE’S DUTIES WITH THE COMPANY FOR 180 CONSECUTIVE CALENDAR DAYS AS A RESULT
OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL
AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND
ACCEPTABLE TO THE EMPLOYEE OR THE EMPLOYEE’S LEGAL REPRESENTATIVE.


 


5.3                                 TAXES.


 


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, EXCEPT AS SET FORTH IN SECTION 5.3(B), IN THE EVENT THAT THE COMPANY
UNDERGOES A “CHANGE IN OWNERSHIP OR CONTROL” (AS DEFINED BELOW), THE COMPANY
SHALL NOT BE OBLIGATED TO PROVIDE TO THE EMPLOYEE A PORTION OF ANY “CONTINGENT
COMPENSATION PAYMENTS” (AS DEFINED BELOW) THAT THE EMPLOYEE WOULD OTHERWISE BE
ENTITLED TO RECEIVE TO THE EXTENT NECESSARY TO ELIMINATE ANY “EXCESS PARACHUTE
PAYMENTS” (AS DEFINED IN SECTION 280G(B)(1) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)) FOR THE EMPLOYEE.  FOR PURPOSES OF THIS
SECTION 5.3, THE CONTINGENT COMPENSATION PAYMENTS SO ELIMINATED SHALL BE
REFERRED TO AS THE “ELIMINATED PAYMENTS” AND THE AGGREGATE AMOUNT (DETERMINED IN
ACCORDANCE WITH TREASURY REGULATION SECTION 1.280G-1, Q/A-30 OR ANY SUCCESSOR
PROVISION) OF THE CONTINGENT COMPENSATION PAYMENTS SO ELIMINATED SHALL BE
REFERRED TO AS THE “ELIMINATED AMOUNT.”


 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF
SECTION 5.3(A), NO SUCH REDUCTION IN CONTINGENT COMPENSATION PAYMENTS SHALL BE
MADE IF (I) THE ELIMINATED AMOUNT (COMPUTED WITHOUT REGARD TO THIS SENTENCE)
EXCEEDS (II) 110% OF THE AGGREGATE PRESENT VALUE (DETERMINED IN ACCORDANCE WITH
TREASURY REGULATION SECTION 1.280G-1, Q/A-31, Q/A-32 AND Q/A-33 OR ANY SUCCESSOR
PROVISIONS) OF THE AMOUNT OF ANY ADDITIONAL TAXES THAT WOULD BE INCURRED BY THE
EMPLOYEE IF THE ELIMINATED PAYMENTS (DETERMINED WITHOUT REGARD TO THIS SENTENCE)
WERE PAID TO HIM/HER (INCLUDING, STATE AND FEDERAL INCOME TAXES ON THE
ELIMINATED PAYMENTS, THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE PAYABLE
WITH RESPECT TO ALL OF THE CONTINGENT COMPENSATION PAYMENTS IN EXCESS OF THE
EMPLOYEE’S “BASE AMOUNT” (AS DEFINED IN SECTION 280G(B)(3) OF THE CODE), AND ANY
WITHHOLDING TAXES).  THE OVERRIDE OF SUCH REDUCTION IN CONTINGENT COMPENSATION
PAYMENTS PURSUANT TO THIS SECTION 5.3(B) SHALL BE REFERRED TO AS A
“SECTION 5.3(B) OVERRIDE.”  FOR PURPOSE OF THIS PARAGRAPH, IF ANY FEDERAL OR
STATE INCOME TAXES WOULD BE ATTRIBUTABLE TO THE RECEIPT OF ANY ELIMINATED
PAYMENT, THE AMOUNT OF SUCH TAXES SHALL BE COMPUTED BY MULTIPLYING THE AMOUNT OF
THE ELIMINATED PAYMENT BY THE MAXIMUM COMBINED FEDERAL AND STATE INCOME TAX RATE
PROVIDED BY LAW.


 


(C)                                  FOR PURPOSES OF THIS SECTION 5.3 THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 


(I)                                     “CHANGE IN OWNERSHIP OR CONTROL” SHALL
MEAN A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY DETERMINED IN
ACCORDANCE WITH SECTION 280G(B)(2) OF THE CODE.

 

4

--------------------------------------------------------------------------------



 


(II)                                  “CONTINGENT COMPENSATION PAYMENT” SHALL
MEAN ANY PAYMENT (OR BENEFIT) IN THE NATURE OF COMPENSATION THAT IS MADE OR MADE
AVAILABLE (UNDER THIS AGREEMENT OR OTHERWISE) TO A “DISQUALIFIED INDIVIDUAL” (AS
DEFINED IN SECTION 280G(C) OF THE CODE) AND THAT IS CONTINGENT (WITHIN THE
MEANING OF SECTION 280G(B)(2)(A)(I) OF THE CODE) ON A CHANGE IN OWNERSHIP OR
CONTROL OF THE COMPANY.


 


(D)                                 ANY PAYMENTS OR OTHER BENEFITS OTHERWISE DUE
TO THE EMPLOYEE FOLLOWING A CHANGE IN OWNERSHIP OR CONTROL THAT COULD REASONABLY
BE CHARACTERIZED (AS DETERMINED BY THE COMPANY) AS CONTINGENT COMPENSATION
PAYMENTS (THE “POTENTIAL PAYMENTS”) SHALL NOT BE MADE UNTIL THE DATES PROVIDED
FOR IN THIS SECTION 5.3(D).  WITHIN 30 DAYS AFTER EACH DATE ON WHICH THE
EMPLOYEE FIRST BECOMES ENTITLED TO RECEIVE (WHETHER OR NOT THEN DUE) A
CONTINGENT COMPENSATION PAYMENT RELATING TO SUCH CHANGE IN OWNERSHIP OR CONTROL,
THE COMPANY SHALL DETERMINE AND NOTIFY THE EMPLOYEE WITH REASONABLE DETAIL
REGARDING THE BASIS FOR ITS DETERMINATIONS) (I) WHICH POTENTIAL PAYMENTS
CONSTITUTE CONTINGENT COMPENSATION PAYMENTS, (II) THE ELIMINATED AMOUNT AND
(III) WHETHER THE SECTION 5.3(B) OVERRIDE IS APPLICABLE.  WITHIN 30 DAYS AFTER
DELIVERY OF SUCH NOTICE TO THE EMPLOYEE, THE EMPLOYEE SHALL DELIVER A RESPONSE
TO THE COMPANY (THE “EMPLOYEE RESPONSE”) STATING EITHER (A) THAT HE/SHE AGREES
WITH THE COMPANY’S DETERMINATION PURSUANT TO THE PRECEDING SENTENCE, IN WHICH
CASE HE/SHE SHALL INDICATE, IF APPLICABLE, WHICH CONTINGENT COMPENSATION
PAYMENTS, OR PORTIONS THEREOF (THE AGGREGATE AMOUNT OF WHICH, DETERMINED IN
ACCORDANCE WITH TREASURY REGULATION SECTION 1.280G-1, Q/A-30 OR ANY SUCCESSOR
PROVISION, SHALL BE EQUAL TO THE ELIMINATED AMOUNT), SHALL BE TREATED AS
ELIMINATED PAYMENTS OR (B) THAT HE/SHE DISAGREES WITH SUCH DETERMINATION, IN
WHICH CASE HE/SHE SHALL SET FORTH (I) WHICH POTENTIAL PAYMENTS SHOULD BE
CHARACTERIZED AS CONTINGENT COMPENSATION PAYMENTS, (II) THE ELIMINATED AMOUNT,
(III) WHETHER THE SECTION 5.3(B) OVERRIDE IS APPLICABLE, AND (IV) WHICH (IF ANY)
CONTINGENT COMPENSATION PAYMENTS, OR PORTIONS THEREOF (THE AGGREGATE AMOUNT OF
WHICH, DETERMINED IN ACCORDANCE WITH TREASURY REGULATION SECTION 1.280G-1,
Q/A-30 OR ANY SUCCESSOR PROVISION, SHALL BE EQUAL TO THE ELIMINATED AMOUNT, IF
ANY), SHALL BE TREATED AS ELIMINATED PAYMENTS.  IN THE EVENT THAT THE EMPLOYEE
FAILS TO DELIVER AN EMPLOYEE RESPONSE ON OR BEFORE THE REQUIRED DATE, THE
COMPANY’S INITIAL DETERMINATION SHALL BE FINAL AND THE CONTINGENT COMPENSATION
PAYMENTS THAT SHALL BE TREATED AS ELIMINATED PAYMENTS SHALL BE DETERMINED BY THE
COMPANY IN ITS ABSOLUTE DISCRETION.  IF THE EMPLOYEE STATES IN THE EMPLOYEE
RESPONSE THAT HE/SHE AGREES WITH THE COMPANY’S DETERMINATION, THE COMPANY SHALL
MAKE THE POTENTIAL PAYMENTS TO THE EMPLOYEE WITHIN THREE BUSINESS DAYS FOLLOWING
DELIVERY TO THE COMPANY OF THE EMPLOYEE RESPONSE (EXCEPT FOR ANY POTENTIAL
PAYMENTS WHICH ARE NOT DUE TO BE MADE UNTIL AFTER SUCH DATE, WHICH POTENTIAL
PAYMENTS SHALL BE MADE ON THE DATE ON WHICH THEY ARE DUE).  IF THE EMPLOYEE
STATES IN THE EMPLOYEE RESPONSE THAT HE/SHE DISAGREES WITH THE COMPANY’S
DETERMINATION, THEN, FOR A PERIOD OF 60 DAYS FOLLOWING DELIVERY OF THE EMPLOYEE
RESPONSE, THE EMPLOYEE AND THE COMPANY SHALL USE GOOD FAITH EFFORTS TO RESOLVE
SUCH DISPUTE.  IF SUCH DISPUTE IS NOT RESOLVED WITHIN SUCH 60-DAY PERIOD, SUCH
DISPUTE SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN BOSTON, MASSACHUSETTS, IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.  THE COMPANY SHALL, WITHIN THREE BUSINESS DAYS FOLLOWING DELIVERY
TO THE COMPANY OF THE EMPLOYEE RESPONSE, MAKE TO THE EMPLOYEE THOSE POTENTIAL
PAYMENTS AS TO WHICH THERE IS NO DISPUTE BETWEEN THE COMPANY AND THE EMPLOYEE
REGARDING WHETHER THEY SHOULD BE MADE (EXCEPT FOR ANY SUCH POTENTIAL PAYMENTS
WHICH ARE NOT DUE TO BE MADE UNTIL AFTER SUCH DATE, WHICH POTENTIAL PAYMENTS
SHALL BE MADE ON THE DATE ON WHICH THEY ARE DUE).  THE BALANCE OF THE POTENTIAL
PAYMENTS SHALL BE MADE WITHIN THREE BUSINESS DAYS FOLLOWING THE RESOLUTION OF
SUCH DISPUTE.  SUBJECT TO THE LIMITATIONS CONTAINED IN SECTIONS 5.3(A) AND (B)
HEREOF, THE AMOUNT OF ANY PAYMENTS TO BE MADE TO THE EMPLOYEE FOLLOWING THE
RESOLUTION OF SUCH DISPUTE SHALL BE INCREASED BY AMOUNT OF THE ACCRUED INTEREST
THEREON COMPUTED AT THE PRIME RATE ANNOUNCED FROM TIME TO TIME BY THE WALL
STREET JOURNAL, COMPOUNDED MONTHLY FROM THE DATE THAT SUCH PAYMENTS ORIGINALLY
WERE DUE.


 


(E)                                  THE PROVISIONS OF THIS SECTION 5.3 ARE
INTENDED TO APPLY TO ANY AND ALL PAYMENTS OR BENEFITS AVAILABLE TO THE EMPLOYEE
UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR PLAN OF THE COMPANY UNDER WHICH
THE EMPLOYEE RECEIVES CONTINGENT COMPENSATION PAYMENTS.

 

5

--------------------------------------------------------------------------------



 


6.                                 TERMINATION FOLLOWING CHANGE OF CONTROL.


 


6.1                                 KEY DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 


(A)                                  “CHANGE IN CONTROL” MEANS AN EVENT OR
OCCURRENCE SET FORTH IN ANY ONE OR MORE OF SUBSECTIONS (I) THROUGH (IV) BELOW
(INCLUDING AN EVENT OR OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE
OF SUCH SUBSECTIONS BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION),
PROVIDED THAT SUCH EVENT OR OCCURRENCE ALSO CONSTITUTES A CHANGE IN OWNERSHIP OR
EFFECTIVE CONTROL OF THE COMPANY OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF
THE ASSETS OF THE COMPANY, EACH WITHIN THE MEANING OF SECTION 409A (AS DEFINED
BELOW):


 

(I)                                     THE ACQUISITION BY AN INDIVIDUAL, ENTITY
OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF
BENEFICIAL OWNERSHIP OF ANY CAPITAL STOCK OF THE COMPANY IF, AFTER SUCH
ACQUISITION, SUCH PERSON BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT) 50% OR MORE OF EITHER (X) THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY
COMMON STOCK”) OR (Y) THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SUBSECTION (I), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE IN CONTROL: (A) ANY ACQUISITION DIRECTLY FROM THE COMPANY
(EXCLUDING AN ACQUISITION PURSUANT TO THE EXERCISE, CONVERSION OR EXCHANGE OF
ANY SECURITY EXERCISABLE FOR, CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK
OR VOTING SECURITIES OF THE COMPANY, UNLESS THE PERSON EXERCISING, CONVERTING OR
EXCHANGING SUCH SECURITY ACQUIRED SUCH SECURITY DIRECTLY FROM THE COMPANY OR AN
UNDERWRITER OR AGENT OF THE COMPANY), (B) ANY ACQUISITION BY THE COMPANY,
(C) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE COMPANY, OR
(D) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION WHICH COMPLIES
WITH CLAUSES (X) AND (Y) OF SUBSECTION (III) OF THIS SECTION 6.1; OR

 

(II)                                  SUCH TIME AS THE CONTINUING DIRECTORS (AS
DEFINED BELOW) DO NOT CONSTITUTE A MAJORITY OF THE BOARD (OR, IF APPLICABLE, THE
BOARD OF DIRECTORS OF A SUCCESSOR CORPORATION TO THE COMPANY), WHERE THE TERM
“CONTINUING DIRECTOR” MEANS AT ANY DATE A MEMBER OF THE  BOARD (X) WHO WAS A
MEMBER OF THE BOARD ON THE DATE OF THE EXECUTION OF THIS AGREEMENT OR (Y) WHO
WAS NOMINATED OR ELECTED SUBSEQUENT TO SUCH DATE BY AT LEAST A MAJORITY OF THE
DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR
ELECTION OR WHOSE ELECTION TO THE BOARD WAS RECOMMENDED OR ENDORSED BY AT LEAST
A MAJORITY OF THE DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH
NOMINATION OR ELECTION; PROVIDED, HOWEVER, THAT THERE SHALL BE EXCLUDED FROM
THIS CLAUSE (Y) ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURRED AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS, BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

 

(III)                               THE CONSUMMATION OF A MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION OR STATUTORY SHARE EXCHANGE INVOLVING THE
COMPANY OR A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY, IN ONE OR A SERIES OF TRANSACTIONS (A “BUSINESS COMBINATION”),
UNLESS, IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION, EACH OF THE FOLLOWING
TWO CONDITIONS IS SATISFIED: (X) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND
ENTITIES WHO WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK
AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, RESPECTIVELY, OF THE RESULTING OR ACQUIRING CORPORATION IN SUCH
BUSINESS COMBINATION (WHICH SHALL INCLUDE, WITHOUT LIMITATION, A CORPORATION
WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) (SUCH
RESULTING OR ACQUIRING CORPORATION IS REFERRED TO HEREIN AS THE “ACQUIRING
CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE OUTSTANDING COMPANY
COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, RESPECTIVELY; AND (Y) NO
PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED

 

6

--------------------------------------------------------------------------------


 

TRUST) MAINTAINED OR SPONSORED BY THE COMPANY OR BY THE ACQUIRING CORPORATION)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF THE ACQUIRING CORPORATION, OR OF THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP
EXISTED PRIOR TO THE BUSINESS COMBINATION); OR

 

(IV)                              APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(B)                                 “CHANGE IN CONTROL DATE” MEANS THE FIRST
DATE DURING THE PERIOD OF TIME THE EMPLOYEE IS EMPLOYED PURSUANT TO THIS
AGREEMENT ON WHICH A CHANGE IN CONTROL OCCURS.  ANYTHING IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, IF (A) A CHANGE IN CONTROL OCCURS, (B) THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH
THE CHANGE IN CONTROL OCCURS, AND (C) IT IS REASONABLY DEMONSTRATED BY THE
EMPLOYEE THAT SUCH TERMINATION OF EMPLOYMENT (I) WAS AT THE REQUEST OF A THIRD
PARTY WHO HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR
(II) OTHERWISE AROSE IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN
CONTROL, THEN FOR ALL PURPOSES OF THIS AGREEMENT THE “CHANGE IN CONTROL DATE”
SHALL MEAN THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF
EMPLOYMENT.


 


(C)                                  CHANGE OF CONTROL TERMINATION OCCURS WHERE
THE EMPLOYEE IS TERMINATED WITHOUT CAUSE (AS DEFINED IN SECTION 4.3) OR RESIGNS
FOR GOOD REASON (AS DEFINED IN SECTION 4.2), IN EITHER CASE WITHIN TWELVE (12)
MONTHS FOLLOWING THE CHANGE IN CONTROL DATE.  IN ADDITION, ANY TERMINATION OF
THE EMPLOYEE’S EMPLOYMENT THAT OCCURS WITHIN TWELVE (12) MONTHS FOLLOWING THE
CHANGE IN CONTROL DATE SHALL BE COMMUNICATED BY A WRITTEN NOTICE TO THE OTHER
PARTY (THE “NOTICE OF TERMINATION”), GIVEN IN ACCORDANCE WITH SECTION 10
HEREOF.  ANY SUCH NOTICE OF TERMINATION SHALL: (I) INDICATE THE SPECIFIC
TERMINATION PROVISION OF THIS AGREEMENT RELIED UPON BY THE PARTY GIVING SUCH
NOTICE, (II) IN THE CASE OF A TERMINATION BY THE COMPANY FOR CAUSE OR BY THE
EMPLOYEE FOR GOOD REASON, SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR SUCH CAUSE OR GOOD REASON, AND
(III) SPECIFY THE DATE OF TERMINATION (AS DEFINED BELOW).  THE EFFECTIVE DATE OF
AN EMPLOYMENT TERMINATION (THE “DATE OF TERMINATION”) SHALL BE THE CLOSE OF
BUSINESS ON THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH DATE, OTHER
THAN IN THE CASE OF A TERMINATION DUE TO THE EMPLOYEE’S DEATH, OR A TERMINATION
BY THE COMPANY FOR CAUSE (WHICH NOTICE SHALL BE GOVERNED BY SECTION 4.3)), MAY
NOT BE LESS THAN 15 DAYS OR MORE THAN 120 DAYS AFTER THE DATE OF DELIVERY OF
SUCH NOTICE OF TERMINATION).  IN THE EVENT THE COMPANY FAILS TO SATISFY THE
REQUIREMENTS OF THIS SECTION 6.1 (C) REGARDING A NOTICE OF TERMINATION, THE
PURPORTED TERMINATION OF THE EMPLOYEE’S EMPLOYMENT PURSUANT TO SUCH NOTICE OF
TERMINATION SHALL NOT BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT.


 


6.2                                 BENEFITS TO EMPLOYEE UPON A CHANGE OF
CONTROL TERMINATION.  IN THE EVENT OF A CHANGE OF CONTROL TERMINATION, THE
EMPLOYEE SHALL BE ENTITLED TO ALL ACCRUED AND UNPAID BASE SALARY AND ANY ACCRUED
BUT UNUSED VACATION THROUGH THE DATE OF TERMINATION.  IN ADDITION, THE EMPLOYEE
SHALL BE ELIGIBLE TO RECEIVE THE FOLLOWING SEPARATION BENEFITS:


 


(A)                                  AN AMOUNT EQUAL TO THE SUM OF (I) TWELVE
(12) MONTHS OF THE EMPLOYEE’S BASE SALARY AS OF THE DATE OF TERMINATION (WHICH
AMOUNT SHALL BE PAYABLE IN ONE LUMP SUM ON THE NEXT PAYROLL DATE FOLLOWING THE
30TH DAY AFTER THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT IF THE CHANGE IN
CONTROL DATE PRECEDES THE CHANGE IN CONTROL, THEN SUCH AMOUNT SHALL BE PAYABLE
IN ACCORDANCE WITH SECTION 5.1(A)(I) HEREOF), AND (II) THE GREATER OF (X) THE
ANNUAL DISCRETIONARY TARGET BONUS ESTABLISHED BY THE BOARD (OR ANY OTHER PERSON
OR PERSONS HAVING AUTHORITY WITH RESPECT THERETO) FOR THE EMPLOYEE FOR THE
FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS OR (Y) THE ANNUAL BONUS PAID
TO THE EMPLOYEE FOR THE MOST RECENTLY COMPLETED FISCAL YEAR (WHICH AMOUNT SHALL
BE PAYABLE IN ONE LUMP SUM ON THE NEXT PAYROLL DATE FOLLOWING THE 30TH DAY AFTER
THE DATE OF TERMINATION);


 


(B)                                 THE COMPANY SHALL, IF THE EMPLOYEE IS
ELIGIBLE FOR AND ELECTS TO CONTINUE HIS/HER MEDICAL AND/OR DENTAL HEALTH
INSURANCE COVERAGE PURSUANT TO COBRA, CONTINUE TO CONTRIBUTE DURING THE
CONTRIBUTION PERIOD DEFINED ABOVE TOWARD THE COST OF THE EMPLOYEE’S COBRA
PREMIUMS THE SAME AMOUNT THAT IT

 

7

--------------------------------------------------------------------------------



 


PAYS ON BEHALF OF ACTIVE AND SIMILARLY SITUATED EMPLOYEES RECEIVING THE SAME
TYPE OF COVERAGE.  THE REMAINING BALANCE OF ANY PREMIUM COSTS, AND ALL PREMIUM
COSTS AFTER THE CONTRIBUTION PERIOD, SHALL BE PAID BY THE EMPLOYEE ON A MONTHLY
BASIS.  AFTER THE CONTRIBUTION PERIOD, THE EMPLOYEE MAY CONTINUE RECEIVING
COVERAGE UNDER COBRA AT HIS/HER OWN COST IF AND TO THE EXTENT THAT HE/SHE
REMAINS ELIGIBLE FOR COBRA CONTINUATION.  THE EMPLOYEE AGREES THAT HE/SHE SHALL
NOTIFY THE COMPANY IN WRITING IMMEDIATELY FOLLOWING THE DATE ON WHICH HE/SHE
BECOMES ELIGIBLE FOR GROUP MEDICAL AND/OR DENTAL INSURANCE COVERAGE THROUGH
ANOTHER EMPLOYER; AND


 


(C)                                  DURING THE EXTENDED BENEFITS PERIOD DEFINED
ABOVE, THE COMPANY SHALL CONTINUE TO PROVIDE BENEFITS TO THE EMPLOYEE IN
ACCORDANCE WITH ANY APPLICABLE LIFE INSURANCE, ACCIDENT AND/OR DISABILITY PLANS
UNDER WHICH THE EMPLOYEE WAS ELIGIBLE AS OF THE DATE OF TERMINATION CONSISTENT
WITH SUCH BENEFITS AS MAY BE PROVIDED TO ACTIVE AND SIMILARLY SITUATED EMPLOYEES
COVERED BY SUCH PLANS; PROVIDED, HOWEVER, THAT IF SUCH PLANS DO NOT PERMIT
CONTINUED COVERAGE OF THE EMPLOYEE FOLLOWING THE DATE OF TERMINATION, THE
COMPANY SHALL INSTEAD REIMBURSE THE EMPLOYEE FOR THE REASONABLE COST OF
PURCHASING SUBSTANTIALLY COMPARABLE COVERAGE DURING THE EXTENDED BENEFITS
PERIOD.  THE EMPLOYEE AGREES THAT SHE SHALL NOTIFY THE COMPANY IN WRITING
IMMEDIATELY FOLLOWING THE DATE ON WHICH SHE BECOMES ELIGIBLE FOR LIFE INSURANCE,
ACCIDENT AND/OR DISABILITY COVERAGE THROUGH ANOTHER EMPLOYER.  THE BENEFITS
PROVIDED AND/OR PAYMENTS MADE UNDER THIS SUBSECTION SHALL BE IN INSTALLMENTS IN
ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES, BEGINNING WITH THE
PAYROLL DATE FOLLOWING THE 30TH DAY AFTER THE DATE OF TERMINATION; AND


 


(D)                                 THE EMPLOYEE SHALL BE ENTITLED TO IMMEDIATE
VESTING OF ANY UNVESTED OPTION SHARES, RESTRICTED SHARES AND ANY FUTURE GRANTS
AWARDED TO THE EMPLOYEE.  ALL SUCH EQUITY AWARDS (WHETHER STOCK OPTIONS OR
RESTRICTED STOCK GRANTS) WILL REMAIN EXERCISABLE IN ACCORDANCE WITH THE
APPLICABLE STOCK OPTION PLAN OR GRANT AGREEMENT.


 


6.3                            DISPUTES.

 


(A)                                  SETTLEMENT OF DISPUTES; ARBITRATION.  ALL
CLAIMS BY THE EMPLOYEE FOR BENEFITS UNDER THIS SECTION 6 SHALL BE DIRECTED TO
AND DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY AND SHALL BE IN
WRITING.  ANY DENIAL BY THE BOARD OF DIRECTORS OF A CLAIM FOR BENEFITS UNDER
THIS SECTION 6 SHALL BE DELIVERED TO THE EMPLOYEE IN WRITING AND SHALL SET FORTH
THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC PROVISIONS OF THIS
AGREEMENT RELIED UPON.  THE BOARD OF DIRECTORS SHALL AFFORD A REASONABLE
OPPORTUNITY TO THE EMPLOYEE FOR A REVIEW OF THE DECISION DENYING A CLAIM.  ANY
FURTHER DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
SECTION 6 SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN BOSTON, MASSACHUSETTS,
IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.


 


(B)                                 EXPENSES.  THE COMPANY AGREES TO PAY AS
INCURRED, TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL, ACCOUNTING AND OTHER
FEES AND EXPENSES WHICH THE EMPLOYEE MAY REASONABLY INCUR AS A RESULT OF ANY
CLAIM OR CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE COMPANY, THE
EMPLOYEE OR OTHERS REGARDING THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY
UNDER, ANY PROVISION OF THIS SECTION 6 OR ANY GUARANTEE OF PERFORMANCE THEREOF
(INCLUDING AS A RESULT OF ANY CONTEST BY THE EMPLOYEE REGARDING THE AMOUNT OF
ANY PAYMENT OR BENEFITS PURSUANT TO THIS SECTION 6), PLUS IN EACH CASE INTEREST
ON ANY DELAYED PAYMENT AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN
SECTION 7872(F)(2)(A) OF THE CODE.


 


6.4                                 INJUNCTIVE RELIEF.  THE COMPANY AND THE
EMPLOYEE AGREE THAT ANY BREACH OF SECTION 6 OF THIS AGREEMENT BY THE COMPANY IS
LIKELY TO CAUSE THE EMPLOYEE SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE,
IN THE EVENT OF ANY SUCH BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE
AVAILABLE, THE EMPLOYEE SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF.

 

8

--------------------------------------------------------------------------------



 


7.                                       MITIGATION.  THE EMPLOYEE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN
SECTIONS 5 OR 6 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE EXCEPT WITH REGARD TO
MEDICAL AND DENTAL COVERAGE IF NEW EMPLOYMENT IS OBTAINED.


 


8.                                       SURVIVAL.  THE PROVISIONS OF
SECTIONS 5, 6, 9 (INCLUDING EXHIBIT A REFERENCED IN SECTION 9) AND 10 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


9.                                       CONFIDENTIAL INFORMATION; INTELLECTUAL
PROPERTY; NON-COMPETITION; NON-SOLICITATION.


 

9.1                                 Confidential Information.   While employed
by the Company and thereafter, Employee shall not, directly or indirectly, use
any Confidential Information (as defined below) other than pursuant to his
employment by and for the benefit of the Company, or disclose any Confidential
Information to anyone outside of the Company, whether by private communication,
public address, publication or otherwise, or disclose any Confidential
Information to anyone within the Company who has not been authorized to receive
such information, except as directed in writing by an authorized representative
of the Company.  The term “Confidential Information” as used throughout this
Agreement shall mean all trade secrets, proprietary information, know-how, data,
designs, specifications, processes, customer lists and other technical or
business information (and any tangible evidence, record or representation
thereof), whether prepared, conceived or developed by a consultant or employee
of the Company (including Employee) or received by the Company from an outside
source, which is in the possession of the Company (whether or not the property
of the company) and which is maintained in confidence by the Company.  Without
limiting the generality of the foregoing, Confidential Information shall
include:

 

(a)   any idea, improvement, invention, innovation, development, technical data,
design, formula, device, pattern, sequence, concept, art, method, process,
machine, manufacturing method, composition of matter, computer program,
software, firmware, source code, object code, algorithm, subroutine, object
module, schematic, model, diagram, flow chart, chip masking specification, user
manual, training or service manual, product specification or design, plan for a
new or revised product, sample, compiliation of information, or work in process,
and any and all revisions and improvements relating to any of the foregoing (in
each case whether or not reduced to tangible form); and

 

(b)  the name of any employee, consultant, customer or prospective customer, or
any other customer or prospective customer information, any sales plan,
marketing material, plan or survey, business plan or opportunity, product or
development plan or specification, business proposal, financial record, or
business record or other record or information relating to the present or
proposed business of any customer.

 

Notwithstanding the foregoing, the term Confidential Information shall not apply
to information which the Company has voluntarily disclosed to the public without
restriction, or which has otherwise lawfully entered the public domain. 
Employee acknowledges that the Company from time to time has in its possession
information which is claimed by customers and others to be proprietary and which
the Company has agreed to keep confidential.  Employee agrees that all such
information shall be Confidential Information for purposes of this Agreement.

 

9.2                                 Ownership and Assignment of Intellectual
Property.

 

(a)  Employee agrees that all originals and all copies of all manuscripts,
drawings, prints, manuals, diagrams, letters, notes, notebooks, reports, models,
records, files, memoranda, plans sketches and all other documents and materials
containing, representing, evidencing, recording, or constituting any
Confidential Information (as defined in Section 9.1 above), however and whenever
produced (whether by Employee or others) shall be the sole property of the
Company.

 

(b)  Employee agrees that all Confidential Information and all other
discoveries, inventions, ideas, specifications, designs, concepts, research and
other information, processes, products, methods and  improvements, or parts
thereof conceived, developed, or otherwise made by him, alone or jointly with
others

 

9

--------------------------------------------------------------------------------


 

and in any way relating to the Company’s present or proposed products, programs
or services or to tasks assigned to him during the course of his employment,
whether or not patentable or subject to copyright protection and whether or not
reduced to tangible from or reduced to practice, during the period of his
employment with the Company, whether or not made during my regular working
hours, and whether or not made on the Company’s premises, and whether or not
disclosed by him to the Company (hereinafter referred to as “Intellectual
Property”) together with all products or services which embody or emulate any
Intellectual Property shall be the sole property of the Company.

 

(c)  Employee agrees to and hereby does, assign to the Company all his right,
title and interest throughout the world in and to all Intellectual Property and
to anything tangible which evidences, incorporates, constitutes, represents or
records any Intellectual Property.  Employee agrees that all Intellectual
Property shall constitute works made for hire under the copyright laws of the
United States and hereby assigns and, to the extent any such assignment cannot
be made at present, Employee hereby agrees to assign to the Company all
copyrights, patents and other proprietary rights Employee may have in any
Intellectual Property, together with the right to file for and/or own wholly
without restriction United States and foreign patents, trademarks, and
copyrights.  Employee agrees to waive, and hereby waives, all moral rights or
proprietary rights in or to any Intellectual Property and, to the extent that
such rights may not be waived, agrees not to assert such rights against the
Company or its licensees, successors or assigns.

 

(d)  Employee hereby certifies that Schedule A sets forth any and all
confidential information and intellectual property that Employee claims as his
own or otherwise intends to exlude from this Agreement because it was developed
by him prior to the date of this Agreement.  Employee understands that after
execution of this Agreement he shall have no right to exclude Confidential
Information or Intellectual Property from this Agreement.

 

9.3                                 Employee’s Obligation to Keep Records. 
Employee shall make and maintain adequate and current written records of all
Intellectual Property, including noteboooks and invention disclosures, which
records shall be available to and remain the property of the Company at all
times.  Employee shall disclose all Intellectual Property promptly, fully and in
writing to the Company immediately upon production or development of the same
and at any time upon request.

 

9.4                                 Employee’s Obligation to Cooperate. 
Employee will, at any time during his employment, or after it terminates, upon
request of the Company, execute all documents and perform all lawful acts which
the Company considers necessary or advisable to secure its rights hereunder and
to carry out the intent of this Agreement.  Without limiting the generality of
the foregoing, Employee will assist the Company in any reasonable manner to
obtain for its own benefit patents or copyrights in any and all countries with
respect to all Intellectual Property assigned pursuant to Section 9.2, and
Employee will execute, when requested, patent and other applications and
assignments thereof to the Company, or persons designated by it, and any other
lawful documents deemed necessary by the Company to carry out the purposes of
this Agreement, and Employee will further assist the Company in every way to
enforce any patents and copyrights obtained, including testifying in any suit or
proceeding involving any of said patents or copyrights or executing any
documents deemed necessary by the Company, all without further consideration
than provided for herein.  It is understood that reasonable out-of-pocket
expenses of Employee’s assistance incurred at the request of the Company under
this Section will be reimbursed by the Company.

 

9.5                                 Noncompetition.  Employee agrees that during
the term of this Agreement and for a period of 12 months after the termination
of this Agreement (the “Restricted Period”), Employee shall not directly or
indirectly (i) provide any services to any business or enterprise relying on
competitive technologies similar to the Company’s core technologiesto develop
biosimilar or generic pharmaceuticals or that sells directly competing products
or services in the same therapeutic class as proprietary pharmaceuticals
developed by the Company or any of its subsidiaries while Employee was employed
by the Company (the “Field of Interest”) to any person other than the Company,
(ii) become an owner, partner, shareholder, consultant, agent, employee or
co-venturer or any person that has committed, or intends to commit, significant
resources to the Field of Interest.

 

10

--------------------------------------------------------------------------------


 

9.6                                 Nonsolicitation.  During the Restricted
Period, Employee shall not (i) solicit, encourage, or take any other action
which is intended to induce any employee of, or consultant to the Company (or
any other Person who may have been employed by, or may have been a consultant
to, the Company during the term of Employee’s employment) to terminate his or
her employment or relationship with the Company in order to become employed by
or otherwise perform services for any other Person or (ii) solicit, endeavor to
entice away from the Company or otherwise interfere with the relationship of the
Company with any Person who is, or was within the then-most recent 12 month
period, a client or customer of the Company.

 


10.                                 NOTICES.  ANY NOTICE DELIVERED UNDER THIS
AGREEMENT SHALL BE DEEMED DULY DELIVERED THREE (3) BUSINESS DAYS AFTER IT IS
SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
OR ONE (1) BUSINESS DAY AFTER IT IS SENT FOR NEXT-BUSINESS DAY DELIVERY
SIGNATURE REQUIRED VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH
CASE TO THE ADDRESS OF THE RECIPIENT SET FORTH IN THE INTRODUCTORY PARAGRAPH
HERETO.  EITHER PARTY MAY CHANGE THE ADDRESS TO WHICH NOTICES ARE TO BE
DELIVERED BY GIVING NOTICE OF SUCH CHANGE TO THE OTHER PARTY IN THE MANNER SET
FORTH IN THIS SECTION 10.


 


11.                                 TERMINATION OF EXECUTIVE RETENTION AGREEMENT
AND EMPLOYMENT AGREEMENT.  THE COMPANY AND THE EMPLOYEE HEREBY AGREE THAT, IN
CONSIDERATION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, (A) THE EXECUTIVE
RETENTION AGREEMENT DATED AS OF OCTOBER 29, 2007 BETWEEN THE COMPANY AND THE
EMPLOYEE (THE “EXECUTIVE RETENTION AGREEMENT”) AND (B) THE EMPLOYMENT AGREEMENT
DATED AS OF APRIL 10, 2002, AS AMENDED MAY 18, 2007 (THE “PREVIOUS EMPLOYMENT
AGREEMENT”) ARE HEREBY EXPRESSLY TERMINATED BY MUTUAL AGREEMENT AND NEITHER
PARTY HAS ANY FURTHER RIGHTS OR OBLIGATIONS THEREUNDER.


 


12.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS (INCLUDING, WITHOUT LIMITATION, THE EXECUTIVE
RETENTION AGREEMENT AND THE PREVIOUS EMPLOYMENT AGREEMENT), WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


13.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
EMPLOYEE.


 


14.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF). 
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY
PROVISION OF THIS AGREEMENT SHALL BE COMMENCED ONLY IN A COURT OF THE
COMMONWEALTH OF MASSACHUSETTS (OR, IF APPROPRIATE, A FEDERAL COURT LOCATED
WITHIN THE COMMONWEALTH OF MASSACHUSETTS), AND THE COMPANY AND THE EMPLOYEE EACH
CONSENTS TO THE JURISDICTION OF SUCH A COURT.  THE COMPANY AND THE EMPLOYEE EACH
HEREBY IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT.


 


15.                                 SUCCESSORS AND ASSIGNS.  THE COMPANY SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY AS EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT
TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN AN ASSUMPTION OF
THIS AGREEMENT UPON THE EFFECTIVENESS OF ANY SUCCESSION SHALL BE A BREACH OF
THIS AGREEMENT AND SHALL CONSTITUTE GOOD REASON IF THE EMPLOYEE ELECTS TO
TERMINATE EMPLOYMENT, EXCEPT THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING,
THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE
OF TERMINATION.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS
DEFINED ABOVE AND ANY SUCCESSOR TO ITS BUSINESS OR ASSETS AS AFORESAID WHICH
ASSUMES AND AGREES TO PERFORM THIS AGREEMENT, BY OPERATION OF LAW OR OTHERWISE. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BOTH PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
OBLIGATIONS OF THE EMPLOYEE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY THE
EMPLOYEE.

 

11

--------------------------------------------------------------------------------



 


16.                                 ACKNOWLEDGMENT.  THE EMPLOYEE STATES AND
REPRESENTS THAT HE/SHE HAS HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE
TERMS OF THIS AGREEMENT WITH AN ATTORNEY.  THE EMPLOYEE FURTHER STATES AND
REPRESENTS THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT, UNDERSTANDS THE
CONTENTS HEREIN, FREELY AND VOLUNTARILY ASSENTS TO ALL OF THE TERMS AND
CONDITIONS HEREOF, AND SIGNS HIS/HER NAME OF HIS/HER OWN FREE ACT.  THE EMPLOYEE
FURTHER ACKNOWLEDGES THAT THE LAW FIRM OF WILMERHALE IS ACTING AS COUNSEL TO THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
IS NOT ACTING AS COUNSEL FOR THE EMPLOYEE.


 


17.                             SECTION 409A.


 


17.1                           DISTRIBUTIONS.  SUBJECT TO THIS SECTION 17.1, ANY
PAYMENTS OR BENEFITS UNDER SECTIONS 5 AND 6 SHALL BEGIN ONLY UPON THE DATE OF A
“SEPARATION FROM SERVICE” AS DEFINED BELOW WHICH OCCURS ON OR AFTER THE DATE OF
TERMINATION UNDER SECTION 5.1 OR A CHANGE OF CONTROL TERMINATION UNDER
SECTION 6.1(C).  THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO DISTRIBUTION OF
THE PAYMENTS AND BENEFITS, IF ANY, TO BE PROVIDED TO THE EMPLOYEE UNDER SECTIONS
5 AND 6:


 


(A)                                            IT IS INTENDED THAT EACH
INSTALLMENT OF THE PAYMENTS AND BENEFITS PROVIDED UNDER SECTIONS 5 AND 6 SHALL
BE TREATED AS A SEPARATE “PAYMENT” FOR PURPOSES OF SECTION 409A OF THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE GUIDANCE ISSUED THEREUNDER
(“SECTION 409A”).  NEITHER THE COMPANY NOR THE EMPLOYEE SHALL HAVE THE RIGHT TO
ACCELERATE OR DEFER THE DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED OR REQUIRED BY SECTION 409A;


 


(B)                                           IF, AS OF THE DATE OF THE
“SEPARATION FROM SERVICE” OF THE EMPLOYEE FROM THE COMPANY (AS DEFINED BELOW),
THE EMPLOYEE IS NOT A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A),
THEN EACH INSTALLMENT OF THE PAYMENTS AND BENEFITS SHALL BE MADE ON THE DATES
AND TERMS SET FORTH IN SECTIONS 5 AND 6; AND


 


(C)                                            IF, AS OF THE DATE OF THE
“SEPARATION FROM SERVICE” OF THE EMPLOYEE FROM THE COMPANY, THE EMPLOYEE IS A
“SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A), THEN:


 

(II)                                  EACH INSTALLMENT OF THE PAYMENTS AND
BENEFITS DUE UNDER SECTIONS 5 AND 6 THAT, IN ACCORDANCE WITH THE DATES AND TERMS
SET FORTH HEREIN, WILL IN ALL CIRCUMSTANCES, REGARDLESS OF WHEN THE SEPARATION
FROM SERVICE OCCURS, BE PAID WITHIN THE SHORT-TERM DEFERRAL PERIOD (AS
HEREINAFTER DEFINED) SHALL BE TREATED AS A SHORT-TERM DEFERRAL WITHIN THE
MEANING OF TREASURY REGULATION SECTION 1.409A-1(B)(4) TO THE MAXIMUM EXTENT
PERMISSIBLE UNDER SECTION 409A.  FOR PURPOSES OF THIS AGREEMENT, THE “SHORT-TERM
DEFERRAL PERIOD” MEANS THE PERIOD ENDING ON THE LATER OF THE 15TH DAY OF THE
THIRD MONTH FOLLOWING THE END OF THE EMPLOYEE’S TAX YEAR IN WHICH THE SEPARATION
FROM SERVICE OCCURS AND THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE
COMPANY’S TAX YEAR IN WHICH THE EMPLOYEE’S SEPARATION FROM SERVICE OCCURS; AND

 

(II)                                  EACH INSTALLMENT OF THE PAYMENTS AND
BENEFITS DUE UNDER SECTIONS 5 AND 6 THAT IS NOT DESCRIBED IN
SECTION 17.1(C)(I) AND THAT WOULD, ABSENT THIS SUBSECTION, BE PAID WITHIN THE
SIX-MONTH PERIOD FOLLOWING THE “SEPARATION FROM SERVICE” OF THE EMPLOYEE FROM
THE COMPANY SHALL NOT BE PAID UNTIL THE DATE THAT IS SIX MONTHS AND ONE DAY
AFTER SUCH SEPARATION FROM SERVICE (OR, IF EARLIER, THE EMPLOYEE’S DEATH), WITH
ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO BE DELAYED BEING ACCUMULATED DURING
THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM ON THE DATE THAT IS SIX MONTHS AND
ONE DAY FOLLOWING THE EMPLOYEE’S SEPARATION FROM SERVICE AND ANY SUBSEQUENT
INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE WITH THE DATES AND TERMS SET
FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING PROVISIONS OF THIS SENTENCE
SHALL NOT APPLY TO ANY INSTALLMENT OF PAYMENTS AND BENEFITS IF AND TO THE
MAXIMUM EXTENT THAT THAT SUCH INSTALLMENT IS DEEMED TO BE PAID UNDER A
SEPARATION PAY PLAN THAT DOES NOT PROVIDE FOR A DEFERRAL OF COMPENSATION BY
REASON OF THE APPLICATION OF TREASURY REGULATION 1.409A-1(B)(9)(III) (RELATING
TO SEPARATION PAY UPON AN INVOLUNTARY SEPARATION FROM SERVICE).  ANY
INSTALLMENTS THAT QUALIFY FOR THE EXCEPTION UNDER TREASURY REGULATION
SECTION 1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE LAST DAY OF THE
EMPLOYEE’S SECOND TAXABLE YEAR FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH
THE SEPARATION FROM SERVICE OCCURS.

 

12

--------------------------------------------------------------------------------



 


17.2                           THE DETERMINATION OF WHETHER AND WHEN A
SEPARATION FROM SERVICE HAS OCCURRED SHALL BE MADE AND IN A MANNER CONSISTENT
WITH, AND BASED ON THE PRESUMPTIONS SET FORTH IN, TREASURY REGULATION
SECTION 1.409A-1(H).


 


17.3                           ALL REIMBURSEMENTS AND IN-KIND BENEFITS PROVIDED
UNDER THE AGREEMENT SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A TO THE EXTENT THAT SUCH REIMBURSEMENTS OR IN-KIND
BENEFITS ARE SUBJECT TO SECTION 409A.


 


17.4                           THE COMPANY MAKES NO REPRESENTATION OR WARRANTY
AND SHALL HAVE NO LIABILITY TO THE EMPLOYEE OR ANY OTHER PERSON IF ANY
PROVISIONS OF THIS AGREEMENT ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION
SUBJECT TO SECTION 409A BUT DO NOT SATISFY AN EXEMPTION FROM, OR THE CONDITIONS
OF, SUCH SECTION.


 


18.                                 MISCELLANEOUS.


 


18.1                           NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING
ANY RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.  A WAIVER OR CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION SHALL BE
EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER
OF ANY RIGHT ON ANY OTHER OCCASION.


 


18.2                           THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE
SCOPE OR SUBSTANCE OF ANY SECTION OF THIS AGREEMENT.


 


18.3                           IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL IN NO WAY BE AFFECTED OR
IMPAIRED THEREBY.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By: 

   /s/ Craig A. Wheeler

 

 

 

 

 

Title:  

        President and CEO

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

  /s/ Ganesh Venkataraman                            

 

 

Sign

 

 

 

 

 

                                                                  

 

 

Address

 

 

 

 

 

                                                                  

 

13

--------------------------------------------------------------------------------